                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      2:18-cv-04388-ODW-SHK                                 Date: August 22, 2019
 Title: Luis Alfredo Almanza v. W.L. Muniz



Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


               D. Castellanos                                         Not Reported
               Deputy Clerk                                           Court Reporter


    Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
               None Present                                            None Present


Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


       On July 16, 2019, the Court issued its Order Denying Petitioner’s Motion for Stay as
Moot and Ordering Petitioner to Lodge a Proposed First Amended Peition (“Order”).
Electronic Case Filing Number (“ECF No.”) 20, Order. In its Order, Petitioner was to file a
supplemental brief addressing not only whether an amendment under Fed. R. Civ. P 15(a)(2) is
appropriate, but also the issue of whether the claims sought to be added are timely, and if not,
whether they relate back to the claims in the original Petition. Petitioner either was to file a
Motion for Leave to Amend with his proposed First Amended Petition (“FAP”) or his reply to
Respondents Answer if Petitioner did not file his proposed FAP with the motion.

        To date, Petitioner has not filed his Motion for Leave to Amend with his proposed FAP
nor has he filed a reply. Accordingly, on or before September 5, 2019, Petitioner is ORDERED
to either (a) advise the Court that he does not desire to pursue this action in writing; (b) if
petitioner does desire to pursue this action, show good cause in writing, if any exists, why
petitioner has not timely complied with the Court’s Order; or (c) file either his proposed FAP
with leave to amend or reply to Respondent’s Answer.

      Petitioner is forewarned that, if he fails to do either of the provided options, the Court
may deem the matter submitted on Petitioner’s petition.

        IT IS SO ORDERED.


 Page 1 of 1                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
